Concurring Opinion

Audisert, J.
A provocative point is revealed in these proceedings: may an employe of a casualty insurance company be challenged for cause from serving on a jury by plaintiff’s counsel?
With only a scanty record relating to this phase before the court, the trial judge and his associates on the court en banc have no alternative other than to deny the motion for new trial.
Had certain testimony been developed and recorded on this particular during the voir dire proceedings, however, and had the attention of the trial judge been directed to this objection prior to trial, then conceivably I would have held otherwise.
The basic qualification of a juror is the willingness and the ability to be fair and impartial during the proceeding.
“A juror should be as impartial as sunlight, as unprejudiced as the falling snow, and as unbiased as the angel of truth. . . .
“The fact that a juror feels he may be ‘perfectly impartial’ is not determinative of the question as to *774whether he can be impartial, given his personal involvement in the trial. . . : Mr. Justice Musmanno in his dissenting opinion, Wolfe v. Riggle, 407 Pa. 172, at 183 (1962).
All casualty insurance company representatives should not be excluded from jury duty in personal injury actions. Those representatives in the sales, accounting, underwriting, administrative, personnel and promotion departments, though daily exposed to the concepts of liability insurance, nevertheless are not, by virtue of their occupation, rendered emotionally or intellectually incapable of objective venireman service.
When it comes to employes of claims departments, however, I am not certain that the raiment of jury eligibility appears so bright and capable of discernment.
Claims department employes whose functions are merely administrative, such as typists, file clerks, and investigators, may conceivably be qualified. Can we say, however, that one who adjusts claims for liability insurance companies, as distinguished from those who merely investigate claims, is capable of objective judgment in a personal injuries trial? I don’t think so. I do not believe he qualifies under accepted concepts of jurisprudence:
Dryden: “Justice is blind, he knows nobody”.
Addison: “Justice discards party, friendship, kindred, and is therefore represented as blind”.
The environment of a claims adjusting department of a casualty company is a pole apart from the atmosphere of an impartial judicial tribunal. Its climate of evaluation is as controlled as the conference room of a law firm whose practice is limited to representing plaintiffs in personal injury actions.
The claims adjuster owes no allegiance to any court. He takes no oath to conduct himself with objectivity *775and impartiality. His oath of loyalty is to one master: his employer, the liability company. The polestar of his occupational obligation beckons him — unwaveringly, unfalteringly, unswervingly — in one direction: to adjust and settle claims at the minimum of cost to his company. His sole duty is to arrange for the adjustment of a claim against his assured at the lowest possible cost to' his company. This is his psychological, intellectual and emotional orientation throughout the daily pursuit of his trade.
And his is a trade. It is not a profession. There are no traditions of justice, fair play, or equity associated with his training or with the objectives of his daily pursuit. It is a business, a highly competitive one, involving a constant struggle to strike a balance among the unpredictables of underwriting, reserves, and claim payments.
The foregoing description, of course, applies only to those claims adjusters who are laymen. I have completely excluded from this discussion lawyers who are employed as claims adjusters for the obvious reason that lawyers are excluded by statute from jury service. The problem of their serving on juries never arises.
The ability of a professional man to adjust from partisan advocating to non-partisan judging, stems from the very existence of the professional environment. A lawyer is first, foremost, and always, an officer of the court. His entire relationship with clients is continually tempered by this overriding obligation.
We have witnessed Samuel Leibowitz, hero of the best seller “Courtroom”, one of the nation’s outstanding defenders in criminal court, converted into a dedicated New York jurist, protecting the “People of New York” with the same vigilance he once extended to his clients on the other side of the table. Lawyers who have constantly represented defendants in personal injury actions have become models of impartial jurisprudence *776once they have donned the robes, as have lawyers whose practice was predominantly plaintiff representation.
What delineates the difference between the lay claims adjuster and the lawyer is essentially the foregoing difference between a trade and a profession. The professional effects the transition because he is just that, a professional. I cannot agree that a layman, exposed to an intensely partisan activity through the years, can be expected to perform an intellectual and emotional metamorphosis for a temporary two week period while on jury duty.
Accordingly, had testimony been developed and properly made part of the record that the employe of the casualty insurance company was a claim adjuster, I would have permitted plaintiff’s counsel a challenge for cause. Likewise, I would permit defendant’s counsel a challenge for cause whenever there is summoned for jury duty in a negligence case any employe — secretarial, administrative, or investigative— of any lawyer or law firm whose practice essentially entails the representation of plaintiffs in personal injuries cases.